DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.
Response to Amendment
Applicant amendment filed 07/28/2022 has been entered and is currently under consideration.  Claims 1 and 4-10, 13, and 16-27 remain pending in the application.
Claim Objections
Claims 20 and 22 objected to because of the following informalities:
In claim 20, “at least on plasticizer” should read –at least one plasticizer--.
In claim 22, “by weight by weight” should read –by weight--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4-10, 13, and 16-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “b) after the preceding steps”.  It is not clear if the claim is referencing previously performed steps or previously recited steps.  For the purpose of compact prosecution, the examiner has interpreted the claim to mean after step a1).
Claim 1 recites “c) heating the mold obtained in the previous step”.  It is not clear if the “previous step” refers to a step performed previous to step c) or a step referenced previous to step c).  For the purpose of compact prosecution, the examiner has interpreted the claim to mean heating the mold obtained in step a).
Claim 1 recites the limitation "the top" in line 10.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution the claim has been interpreted to mean the top of the varnish layer having colored patterns.
Claim 1 recites the limitation "the heating" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, the claim is further rendered indefinite because it is not clear if the heating of the mold in step a0) is the same as the heating of the thermoplastic resin in c).
Claim 1 recites “ said thermoplastic resin” in line 11-12.  It is not clear which thermoplastic resin is being referenced, e.g., the thermoplastic resin of composition (A) of step b), or the thermoplastic resin of the colored composition in step g).
Claim 1 recites “d) applying a textile to the heated thermoplastic resin”.  It is not clear which thermoplastic resin is being referenced, e.g., the thermoplastic resin of composition (A) of step b), or the thermoplastic resin of the colored composition in step g).  For the purpose of compact prosecution, the examiner has interpreted the claim to mean applying a textile to the heated thermoplastic resin of composition (A).
Claim 1 recites “an external face that is […] let appear said colored pattern(s)”.  It clear what is meant by this limitation.  For the purpose of compact prosecution, the examiner has interpreted the claim to mean “an external face that is made of said varnish layer through which said colored pattern(s) is visible.”
Claim 27 recites “b) after the preceding steps, applying composition (A)”.  It is not clear to what/where composition (A) is being applied.  For the purpose of compact prosecution the claim has been interpreted to mean applying composition (A) on the varnish layer.
Claim 27 recites “an external face that is […] let appear said colored pattern(s)”.  It clear what is meant by this limitation.  For the purpose of compact prosecution, the examiner has interpreted the claim to mean “an external face that is made of said varnish layer through which said colored pattern(s) is visible.”
All claims dependent on the above rejected claims are rejected as well because they include all the limitations of the rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto et al. (US 2017/0157804 of record) hereinafter Takemoto in view of Huang et al. (US 2010/0156007 of record) hereinafter Huang.
Regarding claim 1, Takemoto teaches:
A method for manufacturing a textile composite part comprising a textile and a thermoplastic resin comprising the following steps:
a) providing a mold having a bottom (mold 11: [0053]);
b) after the preceding steps, applying at least one composition (A), comprising at least one thermoplastic resin, on the top (Fig 4; [0047]);
c) heating the mold obtained in the previous step, leading to the heating of said thermoplastic resin ([0047]);
d) applying a textile to the heated thermoplastic resin ([0047]);
e) cooling the mold ([0053]); and
f) removing the mold and recovering a textile composite comprising an external face ([0057]).
Takemoto does not teach a0) depositing a varnish composition at the bottom of the mold to produce a varnish layer as an external face of the composite part;
a1) depositing a colored composition comprising at least one thermoplastic or thermosetting resin on all or part of said varnish layer, providing colored pattern(s) and obtaining a varnish layer having this/these colored pattern(s) on top of,
recovering a textile composite comprising an external face that is made of said varnish layer and let appear said colored pattern(s).
However, Takemoto further teaches upper and lower molds and depositing thermoplastic material on the lower mold ([0047]).
In the same field of endeavor regarding molding, Huang teaches depositing a varnish material to a mold and a print layer providing colors and patterns, and overmolding a plastic article onto the varnish and print layer for the motivation of providing an external protective layer ([0023-0025]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the process as taught by Takemoto with a varnish depositing step as taught by Huang in order to provide an external protective layer.
Takemoto in view of Huang does not teach a colored composition comprising at least one thermoplastic or thermosetting resin.
However, Huang teaches that the print layer can be a light transmissive layer, but is silent as to the material composition of the print layer.  Huang further teaches PE or PC as appropriate transparent polymeric materials.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to try PE or PC in the print layer as taught by Huang and would be motivated to do so in order to obtain a light transmissive layer using known transparent polymeric materials in the art.
Regarding claim 16, Takemoto in view of Huang teaches the method of claim 1.
Takemoto further teaches wherein the textile is selected from the group consisting of a natural textile, a synthetic textile, a textile coated with a thermoplastic resin, a luminous textile, and a textile coated with glue ([0040]).
Regarding claim 17, Takemoto in view of Huang teaches the method of claim 1.
Takemoto further teaches wherein the textile is laminated on the heated thermoplastic resin, or is deposited with the aid of an applicator roll, or is deposited by pressing the textile on the mold ([0046])..
Claim(s) 4-5, 7-9, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto in view of Huang as applied to claim 1 above, and further in view of Maillot (US 2014/0113075 of record) hereinafter Maillot.
Regarding claim 4, Takemoto in view of Huang teaches the method of claim 1.
Takemoto further teaches wherein in step b) composition (A) comprises plasticizer ([0062]).
Takemoto in view of Huang does not teach wherein in step b) composition (A) comprises polyvinyl chloride (PVC).
In the same field of endeavor regarding molding, Maillot teaches depositing PVC on a colored composition in a mold in order to produce a printed surface of great quality ([0009, 0089, 0098]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the resin as taught by Takemoto in view of Huang with PVC as taught by Maillot in order to produce a printed surface of great quality.
Regarding claim 5, Takemoto in view of Huang teaches the method of claim 1.
Takemoto in view of Huang does not teach wherein in step b) composition (A) comprises a resin selected from the group consisting of polyvinyl chloride (PVC), a mixture of PVC and a copolymer or terpolymer of vinyl chloride and vinyl acetate, a mixture of PVC and a copolymer or terpolymer of vinyl chloride and acrylic derivative, PVC/nitrile copolymers, mono- or bicomponent polyurethanes, thermoplastic polyurethanes (TPU), thermoplastic polyetheresters, ethylene/vinyl monomer copolymers, ethylene/vinyl monomer/carbonyl terpolymers, melt-processable acrylic elastomers, polyamide and polyether block copolymers, chlorinated or chlorosulfonated polyethylenes, ethylene/alkyl (meth) acrylate polymers, MBS core-shell polymers, SBM block terpolymers, PVDF and polyamide resins.
In the same field of endeavor regarding molding, Maillot teaches depositing PVC on a colored composition in a mold in order to produce a printed surface of great quality ([0009, 0089, 0098]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the resin as taught by Takemoto in view of Huang with PVC as taught by Maillot in order to produce a printed surface of great quality.
Regarding claim 7, Takemoto in view of Huang teaches the method of claim 1.
Takemoto in view of Huang does not teach wherein step a) of providing the mold further comprises the steps of: i) making or providing a scan of the mold and then processing a signal obtained of the scanned mold to provide an image; and
ii) loading the image from step i) or an image in an inkjet printing assembly; and
wherein at step a1) the deposition of the colored composition is carried out with the aid of the inkjet printing assembly according to the loaded image.
In the same field of endeavor regarding molding, Maillot teaches making a scan of the mold and then processing a signal obtained of the scanned mold to provide an image; and loading the image in an inkjet printing assembly, and the deposition of the colored composition being carried out with the aid of the inkjet printing assembly according to the loaded image for the motivation of obtaining molded objects having printed surface of great quality ([0009, 0037-0040, 0062-0064]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the method as taught by Takemoto in view of Huang with the scanning and inkjet printing as taught by Maillot in order to obtain molded objects having printed surface of great quality.
Regarding claim 8, Takemoto in view of Huang and Maillot teaches the method of claim 4.
Takemoto in view of Huang and Maillot does not teach wherein step a) of providing the mold further comprises the steps of: i) making or providing a scan of the mold and then processing a signal obtained of the scanned mold to provide an image; and
ii) loading the image from step i) or an image in an inkjet printing assembly; and
wherein at step a1) the deposition of the colored composition is carried out with the aid of the inkjet printing assembly according to the loaded image.
Maillot teaches making a scan of the mold and then processing a signal obtained of the scanned mold to provide an image; and loading the image in an inkjet printing assembly, and the deposition of the colored composition being carried out with the aid of the inkjet printing assembly according to the loaded image for the motivation of obtaining molded objects having printed surface of great quality ([0009, 0037-0040, 0062-0064]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the method as taught by Takemoto in view of Huang and Maillot with the scanning and inkjet printing as taught by Maillot in order to obtain molded objects having printed surface of great quality.
Regarding claim 9, Takemoto in view of Huang and Maillot teaches the method of claim 5.
Takemoto in view of Huang and Maillot does not teach wherein step a) of providing the mold further comprises the steps of: i) making or providing a scan of the mold and then processing a signal obtained of the scanned mold to provide an image; and
ii) loading the image from step i) or an image in an inkjet printing assembly; and
wherein at step a1) the deposition of the colored composition is carried out with the aid of the inkjet printing assembly according to the loaded image.
Maillot teaches making a scan of the mold and then processing a signal obtained of the scanned mold to provide an image; and loading the image in an inkjet printing assembly, and the deposition of the colored composition being carried out with the aid of the inkjet printing assembly according to the loaded image for the motivation of obtaining molded objects having printed surface of great quality ([0009, 0037-0040, 0062-0064]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the method as taught by Takemoto in view of Huang and Maillot with the scanning and inkjet printing as taught by Maillot in order to obtain molded objects having printed surface of great quality.
Regarding claim 13, Takemoto in view of Huang teaches the method of claim 1.
Takemoto in view of Huang does not teach wherein step a) of providing the mold further comprises the steps of: i) making or providing a scan of the mold and then processing a signal obtained of the scanned mold to provide an image; and
ii) loading the image from step i) or an image in an inkjet printing assembly; and
wherein after step a0) the mold is heated at a temperature between 20°C and 100°C before depositing the colored composition, the deposition of the colored composition being is carried out with the aid of the inkjet printing assembly according to the loaded image
Maillot teaches making a scan of the mold and then processing a signal obtained of the scanned mold to provide an image; and loading the image in an inkjet printing assembly, and the deposition of the colored composition being carried out with the aid of the inkjet printing assembly according to the loaded image for the motivation of obtaining molded objects having printed surface of great quality ([0009, 0037-0040, 0062-0064]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the method as taught by Takemoto in view of Huang with the scanning and inkjet printing as taught by Maillot in order to obtain molded objects having printed surface of great quality.
Takemoto further teaches after step a0) the mold is temperature controlled ([0052-0053])
Takemoto in view of Huang and Maillot does not explicitly recite wherein after step a0) the mold is heated at a temperature between 20°C and 100°C before depositing the colored composition.
However, Takemoto teaches a range of values for the temperature that overlaps with the claimed range ([0059]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the temperature as taught by Takemoto that overlaps with the claimed range.
Regarding claim 19, Takemoto in view of Huang teaches the method of claim 1.
Takemoto in view of Huang does not teach manufacturing leather goods.
In the same field of endeavor regarding molding, Maillot teaches molding of leathered goods in order to obtain leather goods having printed surface of great quality ([0009, 0079-0080]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method as taught by Takemoto in view of Huang for producing leather goods as taught by Maillot in order to obtain leather goods having printed surface of great quality.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto in view of Huang as applied to claim 1 above, and further in view of Loveder (US 2012/0199277).
Regarding claim 6, Takemoto in view of Huang teaches the method of claim 1.
Huang further teaches further applying on composition (A) a composition (A2) comprising at least one thermoplastic resin ([0026])
Takemoto in view of Huang does not teach at least one thermoplastic resin selected from the group consisting of copolymers or terpolymers vinyl chloride and vinyl acetate (VC/VA) or vinyl chloride and acrylic derivative (VC/AD), thermoplastic polyurethanes (TPU), thermoplastic polyetheresters, ethylene/vinyl monomer copolymers (EVA), ethylene terpolymers/vinyl monomer/carbonyl, melt-processable acrylic elastomers, polyamide and polyether block copolymer, polyetherblockamides, chlorinated or chlorosulfonated polyethylenes, ethylene/alkyl (meth) acrylate or (meth) acrylic acid polymers, MBS core-shell polymers, SBM block terpolymers, PVDF, and polyamide resins powder.
In the same field of endeavor regarding molding, Loveder teaches injection molding using thermoplastic polyurethane (TPU) for the motivation of less energy consumption and a more sustainable, energy efficient footwear ([0054-0055]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the composition A2 as taught by Takemoto in view of Huang with TPU as taught be Loveder in order to provide less energy consumption and a more sustainable, energy efficient footwear.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto in view of Huang and Loveder as applied to claim6 above, and further in view of Maillot.
Regarding claim 10, Takemoto in view of Huang and Loveder teaches the method of claim 6.
Takemoto in view of Huang and Loveder does not teach wherein step a) of providing the mold further comprises the steps of: i) making or providing a scan of the mold and then processing a signal obtained of the scanned mold to provide an image; and
ii) loading the image from step i) or an image in an inkjet printing assembly; and
wherein at step a1) the deposition of the colored composition is carried out with the aid of the inkjet printing assembly according to the loaded image.
Maillot teaches making a scan of the mold and then processing a signal obtained of the scanned mold to provide an image; and loading the image in an inkjet printing assembly, and the deposition of the colored composition being carried out with the aid of the inkjet printing assembly according to the loaded image for the motivation of obtaining molded objects having printed surface of great quality ([0009, 0037-0040, 0062-0064]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the method as taught by Takemoto in view of Huang and Loveder with the scanning and inkjet printing as taught by Maillot in order to obtain molded objects having printed surface of great quality.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto in view of Huang as applied to claim 1 above, and further in view of Kutluoglu (US 2015/0024187 of record) hereinafter Kutluoglu.
Regarding claim 18, Takemoto in view of Huang teaches the method of claim 1.
Takemoto further teaches a 3d mold (Fig 4-5).
Takemoto in view of Huang does not teach wherein the mold is a 2D mold previously etched by chemical etching, laser, machining, or wherein the mold is a 3D mold comprising steel, nickel, or silicone.
In the same field of endeavor regarding molding, Kutluoglu teaches a mold comprising steel or nickel for the motivation of providing good thermal conductivity ([0091-0092]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the mold as taught by Takemoto in view of Huang with the mold material as taught by Kutluoglu in order to provide good thermal conductivity.
Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto in view of Huang as applied to claim 1 above, and further in view of Maillot and Inoue et al. (US 2018/0327617) hereinafter Inoue.
Regarding claim 20, Takemoto in view of Huang teaches the method of claim 1.
Takemoto in view of Huang does not teach wherein the varnish at step a0) comprises, by weight relative to the weight of the varnish composition:
- 5 to 20% of at least one thermoplastic or thermosetting resin whose particles have a size between 0.1 and 10 pm,
- 1 to 20% of at least one coloring agent,
- 5 to 20% of at least one plasticizer, and
- 45 to 75% of at least one organic solvent or water.
Maillot teaches a composition comprising 5 to 20 of at least one thermoset or thermoplastic resin, the particles of which have a size comprised between 0.1 and 10 µm and a range of values for the plasticizer that overlaps with the claimed range for the motivation of providing a printed surface of great quality ([0009-0010, 0053]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art to have modified the varnish composition as taught by Takemoto in view of Huang with the resin as taught by Maillot and to have chosen the portion of the plasticizer as taught by Maillot that overlaps with the claimed range in order to provide a printed surface of great quality.
In the same field of endeavor regarding varnish, Inoue teaches a composition comprising pigment (Table 2-1: example 9) and a range of values for the water content that overlaps with the claimed range ([0127]) for the motivation of providing excellent resistance to surface staining in the printing and high water resistance of the cured film ([0001]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the varnish as taught by Takemoto in view of Huang and Maillot with the pigment and water content as taught by Inoue in order to provide excellent resistance to surface staining in the printing and high water resistance of the cured film.
Regarding claim 21, Takemoto in view of Huang teaches the method of claim 1.
Takemoto in view of Huang does not teach wherein the colored composition comprises, by weight relative to the weight of the composition:
- 5 to 20% of at least one thermoplastic or thermosetting resin whose particles have a size between 0.1 and 10 pm,
- 1 to 20% of at least one coloring agent,
- 5 to 20% of at least one plasticizer, and
- 45 to 75% of at least one organic solvent or water.
Maillot teaches a composition comprising 5 to 20 of at least one thermoset or thermoplastic resin, the particles of which have a size comprised between 0.1 and 10 µm and a range of values for the plasticizer that overlaps with the claimed range for the motivation of providing a printed surface of great quality ([0009-0010, 0053]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art to have modified the varnish composition as taught by Takemoto in view of Huang with the resin as taught by Maillot and to have chosen the portion of the plasticizer as taught by Maillot that overlaps with the claimed range in order to provide a printed surface of great quality.
In the same field of endeavor regarding varnish, Inoue teaches a composition comprising pigment (Table 2-1: example 9) and a range of values for the water content that overlaps with the claimed range ([0127]) for the motivation of providing excellent resistance to surface staining in the printing and high water resistance of the cured film ([0001]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the varnish as taught by Takemoto in view of Huang and Maillot with the pigment and water content as taught by Inoue in order to provide excellent resistance to surface staining in the printing and high water resistance of the cured film.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto in view of Huang as applied to claim 1 above, and further in view of Brant (US 2004/0034170) and Takihara et al. (US 2016/0052227) hereinafter Takihara.
Regarding claim 22, Takemoto in view of Huang teaches the method of claim 1.
Takemoto in view of Huang does not teach wherein the composition (A) comprises, by weight relative to the weight of the composition:
- from 40 to 50% by weight, of thermoplastic resin;
- from 25 to 40% by weight of plasticizer;
- from 5 to 10% by weight of solvent;
- from 0 to 5% by weight of pigment;
- from 0 to 3% by weight of additives;
- from 0 to 3% by weight of filler;
- from 0 to 5% by weight of thermal stabilizer.
In the same field of endeavor regarding thermoplastic compositions, Brant teaches a thermoplastic composition having a weight content that overlaps with the claimed ranges for the thermoplastic resin, plasticizer, pigment, additives, filler, and thermal stabilizer for the motivation of for the motivation of improving the workability, flexibility, and/or distensibility of polypropylene ([0005, 0007, 0013]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the weight content of the thermoplastic resin, plasticizer, pigment, additives, filler, and thermal stabilizer as taught by Brant that overlaps with the claimed range in order to improve the workability, flexibility, and/or distensibility of polypropylene.
Takemoto in view of Huang and Brant does not teach from 5 to 10% by weight of solvent.
In the same field of endeavor regarding thermoplastics, Takihara teaches a curable composition comprising a solvent content that overlaps with the claimed range in order to provide excellent antireflection performance ([0021, 0208-0211]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the weight content of the solvent as taught by Takihara that overlaps with the claimed range in order to provide excellent antireflection performance.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto in view of Huang as applied to claim 1 above, and further in view of Brant.
Regarding claim 23, Takemoto in view of Huang teaches the method of claim 1.
Takemoto in view of Huang does not teach wherein the composition (A) comprises, by weight relative to the weight of the composition:
- from 45 to 55% by weight of thermoplastic resin;
- from 35 to 45% by weight of plasticizer;
- from 0 to 3% by weight of pigment;
- from 0 to 3% by weight of additives;
- from 0 to 3% by weight of filler;
- from 0 to 3% by weight of thermal stabilizer.
In the same field of endeavor regarding thermoplastic compositions, Brant teaches a thermoplastic composition having a weight content that overlaps with the claimed ranges for the thermoplastic resin, plasticizer, pigment, additives, filler, and thermal stabilizer for the motivation of for the motivation of improving the workability, flexibility, and/or distensibility of polypropylene ([0005, 0007, 0013]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the weight content of the thermoplastic resin, plasticizer, pigment, additives, filler, and thermal stabilizer as taught by Brant that overlaps with the claimed range in order to improve the workability, flexibility, and/or distensibility of polypropylene.
Claim(s) 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto in view of Huang as applied to claim 1 above, and further in view of Shade et al. (US 2019/0232534) hereinafter Shade.
Regarding claim 24, Takemoto in view of Huang teaches the method of claim 1.
Takemoto in view of Huang does not teach wherein said bottom of the mold on which the varnish composition is deposited at step a0) comprises positive and/or negative etched patterns.
In the same field of endeavor regarding molds, Shade teaches etching a mold surface to provide texturing in order to affect the reflectivity of the cover (0025).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the mold as taught by Takemoto in view of Huang with the etched textured surface as taught by Shade in order to affect the reflectivity of the cover.
Regarding claim 25, Takemoto in view of Huang and Shade teaches the method of claim 24.
Shade further teaches the positive and/or negative etched patterns.
Huang further teaches depositing the colored composition in the mold.
It would be apparent to one of ordinary skill in the art that Takemoto in view of Huang and Shade teaches wherein at step a1) the colored composition is deposited on the positive and/or negative etched patterns.
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto in view of Huang as applied to claim 1 above, and further in view of Kataoka et al. (US 2017/0217123) hereinafter Kataoka.
Regarding claim 26, Takemoto in view of Huang teaches the method of claim 1.
Takemoto in view of Huang does not teach wherein the composition (A) is applied at step b) to a thickness of between 20 and 150 µm, or 150 µm and 1.5 mm.
In the same field of endeavor regarding molding, Kataoka teaches a support film having a range of values for the thickness that overlaps with the claimed range deposited on a colored composition in order to fill the recess in the irregularity shape of the design layer (Fig 3: design layer 2, support film 3; [0070-0072]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the thickness of composition (A) as taught by Kataoka that overlaps with the claimed range in order to fill the recess in the irregularity shape of the design layer.
Allowable Subject Matter
Claim 27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 27, Belden (US2017/0107377) teaches:
A method for manufacturing a textile composite part comprising a textile and a thermoplastic resin ([0013-0014]) comprising the following steps in this order:
a) providing a mold having a bottom ([0061]);
a0) depositing a varnish composition at the bottom of the mold ([0061]), curing varnish composition to produce a varnish layer as an external face of the composite part ([0013]);
b) after the preceding steps, applying at least one composition (A), comprising at least one resin, and curing the composition (A) obtaining a resin surface ([0013, 0061]);
b1) depositing a colored composition comprising at least one resin on all or part of said resin surface, and obtaining a colored resin surface having this/these colored pattern(s) on top of,
e) applying a textile to the heated thermoplastic resin ([0065]);
f) cooling the mold ([0063]);
g) removing the mold and recovering a textile composite comprising an external face that is made of said varnish through which said colored resin surface is visible ([0065]).
Belden does not teach heating the mold to produce a varnish layer in step a0), heating the mold in step b), heating the mold in step b1), d) heating the mold obtained in the previous step, leading to the heating of said thermoplastic resin of step c);
at least one composition (A), comprising at least one thermoplastic resin;
a colored composition comprising at least one thermoplastic or thermosetting resin; and
providing colored pattern(s) and obtaining a thermoplastic resin surface having this/these colored pattern(s) on top of;
In the same field of endeavor regarding molding, Maillot teaches a thermoplastic resin and thermoplastic ink and heating a mold with the thermoplastic resin, and providing colored pattern(s) and obtaining a thermoplastic resin surface having this/these colored pattern(s) on top of for the motivation of to obtain for example molded objects based on plasticized thermoplastic resin, having a printed surface of great quality ([0081-0097]);
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method as taught by Belden use thermoplastic resins and heating molds, and patterning step as taught by Maillot in order to obtain for example molded objects based on plasticized thermoplastic resin, having a printed surface of great quality.
Belden in view of Maillot does not teach c) applying at least one composition (A), comprising at least one thermoplastic resin, on said thermoplastic resin surface including colored pattern(s) on the top;
The remaining prior art of record fails to teach this limitation.
For at least the above reasons, claim 27 is indicated for allowable subject matter.
Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive.
Applicant argues that Takemoto does not disclose a layer-by-layer application of different materials in the mold.  However, [0013] as cited by the applicant directly contradicts this argument, with layers being formed in multi-step molding process.
Applicant argues that Takemoto does not teach the steps b) through e), specifically, a combination between a composition (A) comprising a thermoplastic resin and a textile, said textile being bound with the cooling of the thermoplastic resin.  However, [0047] as cited in the art rejection teaches a combination of a thermoplastic resin combined with reinforcing fiber mats.  Regarding said textile being bound with the cooling of the thermoplastic resin, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Takemoto does not teach a varnish layer.  However, Takemoto is not relied upon to teach this limitation.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that neither Takemoto nor Huang  teaches when and how to apply the varnish composition.  However, [0024-0026] of Huang teaches that a transfer-printing film 20 comprising transparent film 21 is “tightly attached to the injection mold in the mold cavity by way of vacuum molding.”
The examiner wishes to point out that the recitation of method steps is merely a list of steps the method comprises, and the order of execution is not limited to the recited order unless otherwise stated.  For example, Huang teaches step a1) where the print layer 23 having the colored composition is deposited on the transfer-printing film 20/varnish layer, which is then placed in the injection mold (step a0)).
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361. The examiner can normally be reached M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           


                                                                                                                                                                              /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743